DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Amendments submitted on 12/20/2021 have been considered and entered.  Claims 1, 10 and 12 have been amended and claims 2-6 have been canceled.  Therefore, claims 1 and 7-15 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (EP 0205870 A1) in view of Eisele (DE 10350922), Gustafsson (WO 9530891 A1) and Harmer (US 4,240,747). 
Regarding claims 1, 11 and 12, Martin discloses a brake system (figs. 1-3) for a vehicle, comprising: 
a brake caliper (2-5); 
a brake fluid container (7, 13) connected to a brake pipe (6); 
a brake hose (6) connecting the brake pipe to the brake caliper.

However, Harmer discloses a refractometer to measure a refraction of the brake fluid using light (note abstract and col. 3, lines 13-33) and each of Gustafsson and Eisele discloses a sensor (note 10-13 of Gustafsson and 10 of Eisele) arranged in brakes (note the brake pipe 8 of Gustafsson and the brake venting valve 5 of Eisele) to measure the absolute water content (note line 36 of page 4 to line 3 of page 5 of Gustafsson) and the temperature of a liquid including brake fluid (note the abstract of Eisele).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Martin to use a refractometer that provides light to measure a refraction and a sensor arranged in brake elements as taught by Harmer, Gustafsson and Eisele will reduce the energy requirement for the sensor and provides a rapid determination of the boiling point and will optimize the quality of the brake fluid and thus improve the quality of braking.  
Re-claim 7, Martin in view of Harmer, Gustafsson and Eisele discloses the refractometer as set forth above but fails to disclose the temperature sensor is arranged in an integrated sensor module together with the refractometer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the temperature sensor and the refractometer together, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art in order to provide a compact fitting to any brake members as desired. 
Re-claim 8, Martin in view of Harmer, Gustafsson and Eisele discloses the refractometer as set forth above including measurement of the absolute water content and the temperature of a liquid including brake fluid but fails to disclose the refractometer is configured to determine the water content of the brake fluid with an accuracy of +-.0.1% or better.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the refractometer configured to determine the water content of the brake fluid with an accuracy of .+-.0.1% or better, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art since it will optimize the quality of the brake fluid and thus improve the quality of braking 
Re-claim 9, Martin in view of Harmer, Gustafsson and Eisele discloses the refractometer as set forth above including an optical fiber arranged to optically couple the refractometer to the brake fluid (note col. 12, line 29 to col. 13, line 19 of Harmer).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Martin to use refractometer and optical fibers as taught by Harmer will allow to get optimum measurement of the brake fluid while optimizing the quality of the brake fluid and thus improve the quality of braking.  
Re-claim 10, Martin in view of Harmer, Gustafsson and Eisele discloses the refractometer as set forth above including an optical fiber arranged to optically couple the refractometer to the brake fluid (note col. 12, line 29 to col. 13, line 19 of Harmer) but fails to disclose the optical fiber is being arranged such that an end portion of the optical filer is located within one of the brake caliper, the brake pipe, brake hose, and the brake connector.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the optical fiber within the brake pipe, brake hose, or brake caliper, since it has been held that rearranging parts of an invention involves only routine skill in the art in order to measure more accurate reading of brake fluid of the brake caliper.  
Re-claims 13-15, Martin in view of Harmer, Gustafsson and Eisele discloses acquiring a first refraction value at a first temperature; after at least a predetermined period of time has elapsed, acquiring a second refraction value at the first temperature; and determining if a difference between the first refraction value and the second refraction value exceeds a predetermined threshold value (note fig. 11 and col. 11, line 34, col. 13, lines 37-44, col. 14, lines 56-65 of Harmer).

Response to Arguments
Applicant’s arguments with respect to claim 1 and 7-15 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argues that without claimed interface, Martin and Harmer are not combinable to reach the claimed invention since they simply provide brake system components with capacitive sensors and a refractometer that has no visibility of the brake fluid contained therein.  The examiner again respectfully disagrees.  As set forth above, Martin discloses all claimed limitations as set forth above including a plurality of sensors (10) may be arranged in the caliper (2) which is connected to another caliper (3) via a  brake line/pipe (6), wherein the sensors (10) are connected to a control unit (note an evaluation unit 11) and a warning display device (12), but fails to explicitly disclose a refractometer which provides light to measure a refraction of the brake fluid and being arranged in one of the brake caliper, the brake pipe, the brake hose, and a connector connecting the brake hose to one or more of the brake caliper and the brake pipe and a temperature sensor to measure a temperature of the brake fluid and being arranged in the proximity of the refractometer.  However, Harmer discloses a refractometer to measure a refraction of the brake fluid using light (note abstract and col. 3, lines 13-33) and Eisele discloses a sensor (10) arranged in brakes (brake venting valve 5) to measure the absolute water content and the temperature of a liquid including brake fluid (note the abstract).  
Harmer disclose a refractometer consists of optical fibers that provide light to measure the refractive index of a fluid directly, wherein the fluid can be used in the field of automobile such as a gasoline, motor or transmission oil and/or brake fluid (note col. 12, lines 13-59).  Martin in view of Harmer fails to explicitly disclose a temperature sensor to measure a 
The applicant even further argues that Eisele is not combinable with Martin and/or Harmer to reach the claimed invention since (a) Eisele describes only a capacitive device for determining a boiling point of the brake fluid, again with no optical coupling of a refractometer with the brake fluid in the specified components; (b) the device of Eisele explicitly requires that a vent screw is opened, and that brake fluid is released through the vent valve. This means that the device has to be manually operated to measure the specified boiling point.  Again, no optical coupling of a refractometer with the brake fluid in the specified components is provided; (c) the 
The examiner further notes that Martin in view of Harmer, Gustafsson and Eisele as set forth above, discloses all the limitations as claimed and thus the rejections are proper and valid.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657